FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ROBERT TUR, doing business as         
Los Angeles News Service,                   No. 07-56683
                Plaintiff-Appellee,
               v.                            D.C. No.
                                          CV-06-04436-FMC
YOUTUBE, INC.,                               OPINION
             Defendant-Appellant.
                                      
       Appeal from the United States District Court
           for the Central District of California
     Florence-Marie Cooper, District Judge, Presiding

                 Argued and Submitted
           March 5, 2009—Pasadena, California

                   Filed April 21, 2009

 Before: Diarmuid F. O’Scannlain, Pamela Ann Rymer, and
          Kim McLane Wardlaw, Circuit Judges.

                    Per Curiam Opinion




                           4647
                     TUR v. YOUTUBE, INC.                  4649
                         COUNSEL

David H. Kramer, Wilson, Sonsini, Goodrich & Rosati LLP,
Palo Alto, California, argued the cause for the defendant-
appellant and filed the briefs. Colleen Bal, Bart E. Volkmer,
and Caroline E. Wilson, Palo Alto, California, were on the
briefs.

Hal S. Shaftel, Proskauer Rose LLP, New York, New York
argued the cause for the plaintiff-appellee. Francis Pizzulli,
Santa Monica, California, Bert H. Deixler, Proskauer Rose
LLP, Los Angeles, California, and David Stickney, Bernstein,
Litowitz, Berger & Grossman LLP, San Diego, California,
filed the briefs.


                          OPINION

PER CURIAM:

   Robert Tur, an award-winning helicopter journalist, sued
YouTube, a highly popular online video sharing service, for
copyright infringement in the Central District of California.
YouTube moved for summary judgment based upon the safe-
harbor provision of the Digital Millennium Copyright Act, 17
U.S.C. § 512(c), which the district court denied. Shortly there-
after, Tur, hoping to join a putative New York class action
against YouTube that raises similar issues, moved to dismiss
his current case. The district court granted Tur’s motion to
dismiss without prejudice.

   YouTube timely appeals from both the grant of the motion
to dismiss and the denial of summary judgment. In a memo-
randum disposition filed concurrently with this opinion, we
affirm the dismissal order.
4650                   TUR v. YOUTUBE, INC.
                                   I

  Only an issue of jurisdiction remains: because the underly-
ing case has been dismissed, is YouTube’s appeal from the
denial of summary judgment moot?1

   “The basic question in determining mootness is whether
there is a present controversy as to which effective relief can
be granted.” Nw. Envtl. Def. Ctr. v. Gordon, 849 F.2d 1241,
1244 (9th Cir. 1988). Here, there are two possible controver-
sies which a ruling on the summary judgment might affect:
the now-dismissed case in the Central District of California or
the pending class action in New York. “A dismissal without
prejudice,” however, “leaves the parties where they would
have stood had the lawsuit never been brought.” Navellier v.
Sletten, 262 F.3d 923, 938 (9th Cir. 2001). Clearly, YouTube
cannot escape mootness by claiming that an underlying ruling
would affect the California case. No matter what we might
have done with review of the denial of summary judgment,
this case is no longer proceeding in California.

   [1] We are left with YouTube’s claim that, because a rever-
sal of the district court’s denial of summary judgment would
have a preclusive effect on Tur’s claims in the New York liti-
gation, the case is not moot. The question is whether, after the
case on appeal has been dismissed voluntarily, we may review
an earlier order in the same case on the grounds that resolving
it might have a collateral estoppel or a res judicata effect on
pending litigation in another jurisdiction.

   [2] We cannot. Mootness is jurisdictional. It is circular to
argue that a case is live because resolving it may produce a
preclusive effect, because it may produce such a preclusive
effect only if it is live. As we have previously held:
  1
   Because of our resolution of this issue, we need not address whether
we would exercise discretionary jurisdiction over the appeal from the
denial of the motion for summary judgment. See Jones-Hamilton Co. v.
Beazer Materials & Servs., Inc., 973 F.2d 688, 694 n.2 (9th Cir. 1992).
                         TUR v. YOUTUBE, INC.                         4651
      [S]ince a dismissal for mootness is a dismissal for
      lack of jurisdiction, and a court that has no jurisdic-
      tion cannot enter a judgment with preclusive effect
      [,] . . . it is circular to argue that a judgment is not
      moot because it may have preclusive effect, when it
      can have preclusive effect only if it is not moot. That
      determination must rest on more than the truism that
      a final judgment can collaterally estop parties (and
      sometimes nonparties) in future litigation.

In re Pattullo, 271 F.3d 898, 901 (9th Cir. 2001) (internal
citation and quotation marks omitted). For the same reasons,
an issue is moot even if resolving it would prevent an identi-
cal or similar case from being re-filed in the same jurisdiction.2
Indeed, if the potential of a preclusive effect were enough to
keep a case alive, the mootness doctrine itself would largely
evaporate. Therefore, we conclude that an issue is moot when
deciding it would have no effect within the confines of the
case itself. See id. at 901-02 (“To have jurisdiction, we must
be able to grant effective relief within the boundaries of the
present case.”).3

                                    A

  Our decision in Brother Records, Inc. v. Jardine, 432 F.3d
939 (9th Cir. 2005), cited by YouTube, is not to the contrary.
There, Brother Records sued Jardine in federal district court.
  2
     There is a well-established exception to the mootness rule, however,
for issues that are “capable of repetition, yet evading review.” Davis v.
Fed. Election Comm’n, 128 S. Ct. 2759, 2769 (2008). Such a situation is
not presented here, where there is no allegation of “a reasonable expecta-
tion that the same complaining party [will] be subject to the same action
again.” Spencer v. Kemna, 523 U.S. 1, 17 (1998) (alteration in original)
(internal quotation marks and citation omitted).
   3
     Notably, the party who sought dismissal here also prevailed in the ear-
lier order. This case does not involve a party who lost in the earlier order
and then sought to dismiss the case in order to litigate in a more favorable
forum. We express no view on such a scenario.
4652                  TUR v. YOUTUBE, INC.
Id. at 941. Later, Jardine sued Brother Records in California
state court based on the same facts at issue in the federal case.
Id. at 942. Brother Records then filed a motion in federal
court to enjoin the pending state court proceedings, which was
denied. Id. Brother Records appealed from that denial. Id.
While Brother Records’ appeal of the injunction order was
pending, Jardine voluntarily dismissed Brother Records from
the state court litigation and then argued in the federal appeal
that the voluntary dismissal mooted Brother Records’ request
for an injunction. Id.

  In a footnote, we disagreed. We reasoned:

    Although Jardine argues otherwise, his dismissal of
    [Brother Records] from the state court action does
    not moot [Brother Records]’s appeal to this court
    because Jardine caused the dismissal, and this court
    can still grant effective relief . . . . [A]n appeal
    should be dismissed when without any fault of the
    defendant, an event occurs which renders it impossi-
    ble for this court, if it should decide the case in favor
    of the plaintiff, to grant him any effectual relief
    whatever . . . . A ruling in [Brother Records’] favor
    here would protect it from being brought back into
    the California lawsuit.

Id. at 942 n.1 (internal citations and quotation marks omitted).

   [3] This case differs substantially from Brother Records.
There, the case on appeal had not been dismissed. A ruling in
Brother Records’ favor would have affected the pending fed-
eral case by preventing the re-filing of a simultaneous, simi-
lar, state case that would disrupt the federal case in the future.
Here, in contrast, a ruling on the denial of summary judgment
would affect only the putative New York class action; it
would have no effect on the case on appeal. “To have jurisdic-
tion, we must be able to grant effective relief within the
                       TUR v. YOUTUBE, INC.                    4653
boundaries of the present case.” Pattulo, 271 F.3d at 901-02.
We are thus persuaded that YouTube’s appeal is moot.

                                 B

   Nor does our conclusion conflict with the Eleventh Cir-
cuit’s decision in Kirkland v. National Mortgage Network,
Inc., 884 F.2d 1367 (11th Cir. 1989). There, as here, the dis-
trict court dismissed the case without prejudice under Fed. R.
Civ. P. 41. Id. at 1368. National Mortgage Network then filed
an appeal challenging only the district court’s previous order
revoking its attorney’s admission pro hac vice to litigate the
case. Id. The Eleventh Circuit concluded that the appeal was
not moot, reasoning that “[a]lthough the immediate impact of
the revocation of [the attorney’s] pro hac vice status ended
with the case’s dismissal, the ‘brand of disqualification’ on
grounds of dishonesty and bad faith could well hang over his
name and career for years to come.” Id. at 1370.

   [4] Here, we are not confronted with any allegations that
resemble those in Kirkland. Indeed, we express no view on
whether reputational effects on counsel in a dismissed case
are sufficient to defeat mootness. Today, it is enough to con-
clude that when the case on appeal has been dismissed, a
party may not obtain appellate review of an earlier order if the
sole ground of subject-matter jurisdiction is that resolution of
that order might preclude litigation elsewhere.

                                 II

  For the foregoing          reasons,    YouTube’s       appeal    is
DISMISSED.4




  4
   We also deny as moot Tur’s pending motion to supplement the record
on appeal and his motion to file under seal.